Title: To John Adams from Jonathan Mason Jr., 9 July 1776
From: Mason, Jonathan Jr.
To: Adams, John


     
      Respected Sir
      Boston July 9th. 1776
     
     Whether to act in a civil or military department, many are the disadvantages attendant upon those who are just entering upon the stage of Life—The universal confusion throughout all America—This I doubt not, being intended as the Era of a glorious independancy, tho’ of happy consequences, yet they have cast a temporary veil upon the prospects of the rising Generation. The mature have a task unexpectedly prepared for them, by the barefaced, impolitic, unrighteous claims of Briton, and the Youth are taught by the actions of their Fathers to admire at the Process of the American cause, and wait with eager expectation for the event. This General action hath called for many from their usual course, hath directed many to quite different paths, and many have been obliged to change the retired Scenes of peacefull Science for the more martial ones of War. This hath not yet been my Lot. How soon it will be, is uncertain. My desire from my very youth to obtain a knowlege in the Law, proportioned to my Abilities, will prompt me to pursue the tract, till fortune removes even a possibility of succeeding. At that period, neither my heart nor my hand will hesitate, for a time to dispense with the character of a citizen and to assume that of a Soldier.
     Since my commencement of the Study, I have laboured under many disadvantages. Tho’ driven from Boston, tho’ at times totally destitute of a patron, I have constantly endeavoured to lay a theoretical foundation, but even the minutest forms of practise it has hithertoo been impossible for me to acquire. The usual period of three years is now almost two thirds elapsed. Fifteen months only I have to continue in the Study, and as the time passes my anxiety naturally increases. I should wish not to be backward—neither should I wish to enter unprepared. I feel an ambition to be in the field, a neutral character I ever disliked and it would be productive of not a little concern, had I the least suspicion, that I should be obliged to continue inactive in the Study after the expiration of my term. The law we hope is now flowing into its original channel. The practise now in execution, tho’ not exceedingly important, yet, Sir, I conclude, you will say absolutely necessary to be thoroughly understood by the Student. Offices in Boston begin now to be opened, and both my Father and myself feel a concern, whether or not, it would not be necessary for me to remove and obtain the knowlege. A request of your advice in my peculiar circumstances is the occasion of my troubling you, and should esteem your sentiments upon the present topic as laying me under a great obligation. Almost every Author I have yet read, puts me in mind of that, which he calls the science of well pleading, and as often as this hath been the case, just so often I have felt an inward blush, to think that of that Branch I am totally ignorant. I must confess I feel a strong desire, and there seems an apparent necessity of my removal into some office of practise, but your advice I would with pleasure pursue. I cannot but be confident, that you would direct me to that path, you in your wisdom should think most proper, and should consider myself highly favoured, if you would condescend to mark the line of my conduct. My confused conceptions of law, have already convinced me, that it is an extensive Science, that universal knowlege is absolutely necessary to compleat the character, and tho’ I totally despair of ever climbing such a precipice of difficulty, yet the present prospects, the scarcity of young Students in the Stage, encourage me to continue in the Science. Should the pupil ever arrive to half the eminence of his Patron, he should think that fortune had nursed him with a partial hand. I doubt much my attaining to that step upon the stage, but my utmost wishes are and I sincerely hope ever will be, that the Plough may be an honour to its Master, that the instructor may never have occasion to be ashamed of his Student.
     Your advice as soon as convenient would much oblige me, your favour and notice will ever highly honour me and my most ardent endeavours shall be exerted that I may always be an object deserving them. From Sir. Yr. Most hum: Servt.
     
      J Mason Jr.
     
     
      The small Pox hath been accidentally, or rather designedly suffered to spread amongst us. Mrs. Adams hath determined immediately to remove and trust to the danger of the Process. Mr. Isaac Smith’s House is designed as a reception for them. The situations of some of the Provinces middle and southern excites a disagreeable feeling in the Breasts of New England Patriots, we all wait, timid to hear the event.
      Capt. Harry Johnston hath sent into Cape Ann two fine Ships containing a thousand and odd Hogsheads of Sugar and Rum besides a quantity of Cotton.
     
    